Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 1 of 7



                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                 11:00 am, Sep 03, 2020

                                                          JEFFREY P. COLWELL, CLERK
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 2 of 7
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 3 of 7
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 4 of 7
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 5 of 7
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 6 of 7
Case 1:20-cv-02630-NYW Document 14 Filed 09/03/20 USDC Colorado Page 7 of 7
